Citation Nr: 1309015	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to July 1967.  He is the recipient of the Purple Heart.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for TDIU.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

In October 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks entitlement to a TDIU.  He is currently service-connected for posttraumatic stress disorder (PTSD), rated 70 percent disabling; anatomical loss of the left eye, rated 40 percent disabling; a left hand shell fragment wound, a left maxillary zygomatic area fracture with mild disfigurement, epiphora associated with the loss of his left eye, tinnitus, and unfavorable ankylosis of the left middle finger, each rated 10 percent disabling; and for hearing loss and a left eye scar, each rated noncompensably (zero percent) disabling.  He has a combined disability rating of 90 percent.

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, because the Veteran has one disability (PTSD) rated well over 40 percent, and his combined rating is well over 70 percent, the Veteran is indeed eligible for a TDIU award on a schedular basis under 38 C.F.R. § 4.16(a).

The key question at issue in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

After a twenty-four year career with the VA, the Veteran retired in March 2009.  At the time of his retirement, he was serving as a field examiner, visiting with and interviewing veterans.  See November 2010 Hearing Transcript [Tr.] at 3-4.  In an April 2009 statement, the Veteran indicated that at first, he thought working in the field, face-to-face with veterans was interesting, but after a while he did not want to do the interviews.  He stated that he would feel anxious meeting with people face-to-face, and had "no desire to be around people."  See Veteran's April 2009 typewritten statement.  He retired because he was becoming too anxious while working, and ultimately refused an office job because he felt he could not even talk to people on the phone anymore.  See October 2010 Hearing Tr. at 5.  The Veteran believes his PTSD has made him more isolated, as he prefers living in a sheltered environment.  Id.; see also Veteran's April 2009 typewritten statement.

The Veteran has also indicated that his physical appearance keeps him from wanting to be seen in public.  Indeed, at the October 2010 hearing, the Veteran indicated that he no longer wants to be "noticeable" because of his service-connected facial disfigurement, to include his prosthetic eye and shrapnel wound scarring, and that such disability has also contributed to his inability to work.  
See id. at 5-6.   


The VA Adjudication Procedure Manual, M21-1MR directs that when a clinical examination alone would not provide sufficient information to assess the impact of physical and/or mental disability on the Veteran's capacity to interact with others and function in an industrial setting, a social survey is to be requested.  M21-1MR, III.iv.3.A.2.c.  The Board observes that the medical evidence already of record does not adequately discuss the extent to which all of the Veteran's service-connected disabilities, when analyzed as a whole, render the Veteran unable to secure or follow a substantially gainful occupation, if at all.  Rather, such evidence merely consists of individual assessments of each of the Veteran's service-connected disabilities, with opinions as to the impact each disability has, if any, on his ability to gain employment.  See, e.g., Veteran's February 2010 audiological examination report (noting that the Veteran's hearing loss would not prevent him from obtaining or maintaining gainful employment); February 2010 hand examination (noting that no hand disability would preclude his participation in either active employment or sedentary employment); February 2010 psychiatric examination (noting that the Veteran's PTSD symptoms do not preclude him from working, but that his last position with VA was likely a "poor fit").  

In light of the fact that the Veteran has competently discussed feelings of social isolation due to anxiety as well as due to his service-connected facial disfigurement, and in light of his assertions that this need for isolation required him to retire, the Board believes that, before any additional medical evaluation is performed, a social survey should be administered in accordance with the M21-1MR, to determine the extent to which his service-connected disabilities inhibit his ability to function with others in an industrial setting.  Upon completion of the social survey, the Veteran should then be scheduled for a VA examination to determine whether his service-connected disabilities, in concert, prevent him from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he identify any additional medical treatment he has received for his service-connected disabilities.  After securing any necessary authorization or medical releases, request and obtain those identified records that are not already associated with the claims folder following the procedures in 38 C.F.R. § 3.159.  If the Veteran identifies treatment at a VA facility, corresponding VA treatment records must also be obtained.  If any records are unavailable, the Veteran must be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  Have the Veteran undergo a social survey, administrated by a social worker, to evaluate the impact of the Veteran's service-connected disabilities (in particular his service-connected PTSD and his service-connected loss of eye and facial disfigurement) on his ability to interact with others and function in an industrial setting, in accordance with M21-1MR, III.iv.3.A.2.c.  The survey report should be prepared and associated with the Veteran's claims folder.

3.  After completion of the development described in paragraphs (1) and (2) above, schedule the Veteran for an examination with an appropriate clinician to assess the impact his service-connected disabilities have, if any, on his ability to secure or follow a substantially gainful occupation.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), to include the results of the social survey requested above, should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Upon review of the Veteran's claims folder, and after examination of the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is as likely as not (50 percent probability or greater) that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful employment consistent with his education and employment background.  A thorough rationale must be provided for any opinion expressed and conclusion reached.

4.  Finally, following the completion of the foregoing, and after undertaking any other development it deems necessary, review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder, as maintained with the Virtual VA system) and readjudicate the Veteran's claim for TDIU.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


